OFFICE,   OF   THE   ATTORNEY    GENERAL   OF TEXAS
                                         AUSTIN
                                             M..~,


Gal.0 c. MANN
                                                           Juno 1, 1939
,-   .**nAs                                                               /
             RoweYer,ywr QuomtialQell not relateto           ths
8qqartor paupanaTbeputlosmffer~thetmltems
OS Jmmpitaltrfld~    ran lbtdl#aat6iak mad there l8 PO
QUeb?iialam to dwther or a& tiled peopfe%r8 pauper8
end ead.ngwlthln~th8 ~ovlelan,of art1010ES5I dowa set
out.
         Artia1e 4ks3, RarisaedClvil       stetuteu0s   Terau,
prmidem aa fallowa
              *Xf there im a remalar a8tia~        publle.
        hollpLt8l ia the eowty, th!  clx&r&mlaler8’
        mart ehll    provl4s tar 8eridlssgthe ilageat
        oldc of the oouaty fo maeh hasplh,l~     lf mare
        thmone mtohrswpltaZQd8tsln theoocmtt,
        the l..uw   pat1fmt shall have the rl&t.ttJ
        meleotnhleh oae of them ha shag be sent tar.
          The llthmlty or the Oaaeisslaieti'Gorat ti
llaltmd ln proridfng far treotrPent    of the tnaie*ot;doL
to publiahompltalawlthln   the oouuty,     end the authori-
ty %a exoluded to aaadauoh Indigent sic& to private ho+
pitalm witbin 0ru1thout the aounty, or to publio hoi@-
tals ritbo!xtthe Qouut~~
        EiU.aap Gowty   Y. Va1ley,?aptifat&sp%t8l,     ZQ
        3% (2d) 456.             ..:
                                  '.-'
                                 3.
             Therefore, it is our'optnion and you are ao ad-
vised    that the Hall~ounty Gomaistianers' Gourt hs xm
no::.car1 E~;rian,Juac 1, 1999,Mge 9